UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-09154 PARADIGM HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 38-3813367 (State or other jurisdictionof incorporation) (IRS Employer Identification No.) 9, 3RD FLOOR ROCKVILLE, MARYLAND (Address of principal executive offices) (Zip Code) (301) 468-1200 Registrant's telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.01 PAR VALUE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the registrant’s common stock held by non-affiliates based on the closing price as of June 30, 2010 (the last business day of registrant’s most recently completed second fiscal quarter) was approximately $1.7 million. Number of shares of common stock issued and outstanding as of March 18, 2011 was: 33,448,415 shares. FORWARD-LOOKING STATEMENTS This Form 10-K includes and incorporates by reference forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements include future events and our future financial performance. These statements involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These forward-looking statements are identified by their use of terms and phrases such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will” and similar terms and phrases, and may also include references to assumptions. These statements are contained in the sections entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business” and other sections of this Form 10-K. Such forward-looking statements include, but are not limited to: · Funded backlog; · Estimated remaining contract value; · Our expectations regarding the U.S. Federal Government’s procurement budgets and reliance on outsourcing of services; and · Our financial condition and liquidity, as well as future cash flows and earnings. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these statements.These statements are only predictions. Actual events or results may differ materially. In evaluating these statements, the reader should specifically consider various factors, including the following: · Changes in U.S. Federal Government procurement laws, regulations, policies and budgets; · The number and type of contracts and task orders awarded to us; · The integration of acquisitions without disruption to our other business activities; · Changes in general economic and business conditions and continued uncertainty in the financial markets; · Technological changes; · The ability to attract and retain qualified personnel; · Competition; · Our ability to retain our contracts during any rebidding process; and · The other factors outlined under “Risk Factors.” If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, actual results may vary materially from those expected, estimated or projected. We do not undertake to update our forward-looking statements or risk factors to reflect future events or circumstances. i TABLE OF CONTENTS PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 9 ITEM 1B. UNRESOLVED STAFF COMMENTS 17 ITEM 2. PROPERTIES 17 ITEM 3. LEGAL PROCEEDINGS 18 ITEM 4. (REMOVED AND RESERVED) 18 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 19 ITEM 6. SELECTED FINANCIAL DATA 20 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 33 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 33 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 33 ITEM 9A. CONTROLS AND PROCEDURES 33 ITEM 9B. OTHER INFORMATION 34 PART III ITEM 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 35 ITEM 11 EXECUTIVE COMPENSATION 37 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 41 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 43 ITEM 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 44 PART IV ITEM 15 EXHIBITS, FINANCIAL STATEMENT SCHEDULES 46 SIGNATURES CERTIFICATIONS EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 ii Table of Contents PART I ITEM 1. BUSINESS COMPANY OVERVIEW Paradigm Holdings, Inc. (“Paradigm” or the “Company”) (website: www.paradigmsolutions.com) provides information technology (IT) and business solutions primarily for U.S. Federal Government enterprises. Paradigm specializes in comprehensive cybersecurity solutions involving network monitoring and forensics as well as continuity of operations and disaster recovery planning. The Company also provides systems engineering and IT infrastructuresupport solutions. Headquartered in Rockville, Maryland, the Company was founded based upon strong commitment to high standards of performance in support of customer mission success, integrity, and employee development. With an established core foundation of experienced executives, Paradigm has grown from six employees in 1996 to the current level of 196 personnel. Our annual revenue was $35.0 million in 2010. As of December 31, 2010, Paradigm was comprised of three subsidiary companies: 1) Paradigm Solutions Corporation (“PSC), which was incorporated in 1996 to deliver IT services to federal agencies, 2) Trinity IMS, Inc. (“Trinity”), which was acquired on April 9, 2007 to deliver cybersecurity solutions into the national security marketplace, and 3) Caldwell Technology Solutions, LLC (“CTS”) which was acquired on July 2, 2007 to provide advanced IT solutions in support of national security programs within the intelligence community. Paradigm is dedicated to providing premier cybersecurity and IT solutions to Paradigm’s federal clients, focusing on expanding support for national security programs with current and new customer agencies. Paradigm’s targeted agencies include the U.S. Department of the Treasury, U.S. Department of Homeland Security (“DHS”), U.S. Department of State, U.S. Department of Justice, and the U.S. Department of Defense (“DoD”) (including Secretary of Defense, Army, Navy/Marine Corps, Air Force, and Joint Forces Command), as well as agencies and departments comprising the U.S. intelligence community, including the Office of the Director of National Intelligence (“ODNI”). In addition, Paradigm serves other agency clients such as the Department of Commerce in cases where they offer valuable contract opportunities that require our specialized expertise or may augment Paradigm’s revenue. Paradigm supports our clients’ mission-critical initiatives in three core technical competency areas: Cybersecurity, Enterprise IT Solutions, and Mission Critical Infrastructure. Refer to Product and Service Offerings in this section for additional discussion of these competency areas. We expect our primary focus for business growth will be to pursue Cybersecurity and Mission Critical Infrastructure solutions work with the DoD, DHS, intelligence community member agencies and other national security oriented agencies where we believe the opportunity for profitable business is greater. CORPORATE HISTORY Paradigm, formerly known as Cheyenne Resources, Inc. (“Cheyenne Resources”), was incorporated in Wyoming on November 17, 1970. Paradigm acquired PSC, a Maryland corporation incorporated in 1996, through a reverse acquisition on November 3, 2004. Cheyenne Resources, prior to the reverse acquisition, operated principally in one industry segment, the exploration for and sale of oil and gas. Cheyenne Resources had no operations as of the date of the reverse acquisition, and the operations of PSC, which consisted primarily of providing IT services to the federal government, continued following the reverse acquisition. On December 17, 2004, Paradigm formed the wholly-owned subsidiary, Paradigm Solutions International (“PSI”), to focus on providing IT and software solutions to the commercial arena. On October 14, 2005, PSI acquired Blair Technology Group (“Blair”). PSI was the surviving corporation and continued its corporate existence under the laws of the State of Maryland as a wholly-owned subsidiary of Paradigm until February 28, 2007. The Company defined the commercial business as all of the outstanding capital stock of PSI, which included all of the capital stock of Blair, and certain assets associated with the OpsPlanner software tool. The Company classified the commercial business as discontinued operations at December 31, 2006 based on the Company meeting the necessary criteria listed in Accounting Standards Codification (“ASC”) 360, “Property, Plant, and Equipment.” The Company completed the sale of the commercial business on February 28, 2007. 1 Table of Contents On January 29, 2007, the Company entered into the Trinity Stock Purchase Agreement by and among the Company, Trinity and certain shareholders of Trinity. On April 9, 2007, the Company completed the acquisition of Trinity. On June 6, 2007, the Company entered into the Purchase Agreement by and among the Company, CTS and its members. On July 2, 2007, the Company completed the acquisition of CTS. On December 14, 2010, the Company reincorporated from the State of Wyoming to the State of Nevada pursuant to the merger of Paradigm Holdings, Inc., a Wyoming corporation, into its wholly-owned subsidiary, Paradigm Holdings, Inc., a Nevada corporation. OUR GROWTH STRATEGY Our strategy to grow our business in the federal IT market and expand our business supporting national security customers and programs has several principal components: · LEVERAGING CURRENT INCUMBENT WORK—We emphasize thoroughly analyzing our current customers and then systematically targeting and pursuing new business and expansion opportunities within our existing customer set. The incumbency analysis/leveraging process involves: · Convening focused meetings involving operations and business development staff for our key incumbent contracts and working to provide strong performance on projects and to foster positive relationships with our customers and prime contractors. · Identifying related and non-related divisions within existing customer organizations, offices, and initiatives where Paradigm believes that it can add value. · Identifying contracts (current and new) within these offices/initiatives where we believe we can bid competitively as a prime or subcontractor. · Analyzing the competition (especially the incumbent where there is a current contract) to determine relative strengths, weaknesses, and possible winning strategies. · Meeting systematically and frequently with current/potential clients. · Researching and deepening our knowledge of the goals and strategies of each client organization. · Targeting and qualifying the highest-priority opportunities where we believe that we have the best chance to expand current or win new business. · Committing resources that we believe we are necessary to execute plans to attempt to win identified business opportunities, focusing first on high-revenue, high-margin business where are core competencies are most relevant. We believe that leveraging the benefits of our incumbency is an efficient and effective means of growing our Company based on where we are currently performing most successfully. In particular, we emphasize strategies to learn of viable opportunities long before the expected request for proposal date—at least a year ahead whenever possible. · STRATEGIC MARKET PENETRATION—To augment our efforts in building a profitable business within new client agencies and arenas, management has implemented a focused process of “strategic market penetration”. This process involves the following: · Conducting extensive research on the background, mission, and objectives of a new agency/division. · Identifying key contracts (current and projected) where we believe that we could provide a viable alternative or more complete solution. · Identifying key decision-makers who influence contract awards and retaining outside consultants who have deeper insight into key customer programs and strategic priorities. · Researching incumbent and other competitors. · Interviewing decision-makers in depth to understand their mission and requirements and introducing our success with other clients and our core competencies. · Tracking and pursuing new and re-compete opportunities within the agency/division. · In instances where it is not feasible or cost effective to penetrate a strategic market or customer through the aforementioned methods, we may selectively consider acquiring companies. 2 Table of Contents · STRATEGIC ALLIANCES—We pursue strategic alliances with large systems integrators, niche small businesses and innovative software and hardware vendors. We are continually seeking relationships and innovative technologies that allow us to apply our Cybersecurity, Enterprise IT Solutions, and Mission Critical Infrastructure expertise to larger programs to enhance growth prospects in the federal civilian, homeland security, law enforcement or national security markets. Depending on the alliance, we may seek to establish a relationship with a company to provide integration services to support our sales, or we may seek to establish a relationship as a value-added reseller (“VAR”) so we can sell the product in conjunction with our consulting services as a complete solution. We also pursue strategic relationships with prime system integrator companies who have a significant presence in target markets. By aligning with these firms as a subcontractor, we believe that we may be able to accelerate our penetration of the space with a plan to move toward a niche prime contractor role over time. Furthermore, our growth strategy emphasizes additional key elements, which include: · Recruit, train, and deploy a highly motivated, professional business development team. · Selectively add sales and professional delivery resources, deployed in a broader geographic area. · Pursue organic growth and consider strategic acquisitions. · Remain focused in the federal civilian agency specific service offerings where we have a track record of success and we support priority mission-related projects. · Target vertical market prospects in the homeland security, law enforcement, and national security markets. KEY INFORMATION TECHNOLOGY TRENDS: GOVERNMENT Key trends within the federal arena that affects our growth and day-to-day success include: IMPORTANCE OF CYBERSECURITY TO THE US GOVERNMENT – Over the past several years, the U.S. Federal government has shifted its national security and budgetary priorities to focus increasingly on detecting, preparing for, and eliminating asymmetrical threats against vital national assets, including cyber-warfare attacks on our nation’s sensitive computer networks and technology infrastructure. According to market research firm INPUT, despite rising deficits and broader budgetary pressures, Federal spending on information security products and services designed to counter the growing threat of cyber-attacks is expected to grow at an average rate of more than 9% annually, from $8.6 billion in 2010 to $13.3 billion in 2015. Protecting Federal government systems from unauthorized intrusions is a highly complex undertaking, particularly given the government’s routine interaction with industry, private citizens, state and local governments, and foreign governments.Following a Congressional review of computer security at Federal agencies in 2001, in which agencies received a collective “D-”, the Federal government has accelerated its efforts to ensure that mission critical government networks remain secure from cyber-security threats. Over the past several years, the Federal government has taken steps to enhance its security posture by strengthening and standardizing information security policies, procedures, and solutions, introducing comprehensive certification and accreditation requirements for mission critical systems, and mandating stringent training requirements for information assurance professionals (both government and contractor personnel). Such steps have served to increase the barriers to entry for contractors providing cyber-security services to the Federal government. OFFICE OF MANAGEMENT AND BUDGET (“OMB”) ACTIVISM AND AGENCY OVERSIGHT - Government organizations rely heavily on outside contractors to provide skilled resources to accomplish technology programs. We expect this reliance will continue to intensify due to political and budgetary pressures in many government agencies and also due to the difficulties facing governments in recruiting and retaining highly skilled technology professionals in a competitive labor market. In concert with its transition to more commercial-like practices, government is increasingly outsourcing technology programs as a means of simplifying the implementation and management of technology, so that government workers can focus on their functional mission. However, counterbalancing increased reliance on outsourcing is increased oversight of contractors and large IT projects. The OMB Management Watch List (“MWL”) was established under the authority of the 1996 Clinger-Cohen Act and helps OMB oversee the planning of IT investments at the start of the federal budget cycle each fall when OMB receives fiscal year agency budget submissions. The information under review within the business cases includes acquisition strategies, security and privacy plans, and its organizational design. If the agency’s investment plan contains one or more planning weaknesses, it is placed on OMB’s MWL. Early 2007 marked the beginning of a new phase of accountability and transparency. Since then, significant developments related to federal IT management include: 3 Table of Contents · As of February 2007, with the release of the then President’s budget, agencies have been instructed to post their IT investment business cases (Exhibit 300) on the Internet. · OMB agreed to release the MWL to Congress and the public on a quarterly basis. We believe that over the next five years, federal IT program management will be under watch and will continue to receive substantial attention over the forecast period. With contracting making up more than a third of the federal discretionary budget, we believe that increased federal contract oversight will be a main focus. CONSOLIDATION AND MODERNIZATION PRESSURES COMBINED WITH UNITED STATES GOVERNMENT STAFF SHORTAGE - We believe that political pressures and budgetary constraints are forcing government agencies at all levels to improve their processes and services and operate more efficiently. Organizations throughout the federal, state and local governments—like their counterparts in the private sector—are investing heavily in IT to improve effectiveness, enhance productivity and extend new services in order to deliver increasingly responsive and cost-effective public services. In addition, OMB is seeking opportunities to leverage IT investments across the entire federal government through initiatives such as the OMB Lines of Business and the Federal Desktop Core Configuration. Also contributing to IT services demand are initiatives such as DoD Transformation, DHS Integration, DoD Base Relocation and Consolidation and ongoing information sharing initiatives. We believe that these Information Sharing initiatives, in particular, will continue to drive consolidation and modernization efforts through a focus on Service Oriented Architecture and Web Services. Information sharing is a recommendation of the 9/11 Commission. For example, in an effort to share information more freely, the intelligence community has established the ODNI since the passage of the Intelligence Reform and Terrorism Prevention Act of 2004. GLOBAL WAR ON TERRORISM DRIVES BROAD SET OF MISSION SUPPORT REQUIREMENTS – We believe that the United States faces a profound challenge in meeting the threats associated with fighting terrorism around the globe.Beyond the potential attacks on property and lives, protecting against potential losses resulting from network outages, information theft, internal sabotage, viruses, intellectual property infringement, and external hacking by terrorists and state sponsored cyber attacks has become a priority of increasing importance to the federal government. Criminals and terrorists generally seek to exploit vulnerabilities and weaknesses in U.S. cybersecurity. Proposing methods for identifying and preventing major attacks and developing plans and systems for alerting, containing, and denying an attack and reconstituting essential capabilities in the aftermath of an attack are all emerging as key components of the U.S. homeland defense and national security strategies. This focus is evidenced by increasing budgets and reliance on contractors for information assurance and information operations support and solutions. HEIGHTENED SECURITY AND PRIVACY CONCERNS UNDERSCORE THE NEED FOR MISSION ASSURANCE - In recent years, several factors have combined to greatly increase awareness of the need for effective IT risk and business continuity management within the federal government market. The OMB has added new requirements for incorporating the cost of security in agency IT investments beginning with fiscal 2008 IT budget submissions. In addition, agencies are expected now to provide detailed plans regarding how they will successfully deploy their financial and human capital resources to correct existing security weaknesses, such as those found during privacy program reviews and implementation of security controls, and to integrate security solutions over the lifecycle of each system undergoing development, modernization or enhancement. There is also a renewed emphasis on contingency planning and continuity of operations plans, especially as agencies expand the use of Web-services. Precautions must be taken to ensure the survivability of agency networks. These factors include: · Increased regulatory requirements (corporate governance and the Federal Information Security Management Act). · The continued threat of terrorism (including employee sabotage and cyber attacks) as evidenced by recent episodes of high profile data compromise. · Increasing threat and awareness of state sponsored cyber attacks. · Homeland Security Commission 9/11 Report standardization on how to measure preparedness, National Fire Protection Association 1600, and Federal Emergency Management Agency’s Federal Preparedness Circular 65 dated June 15, 2004 and updated March 1, 2006. · HSPD-20 establishes a comprehensive national policy on the continuity of federal government structures and operations and a single National Continuity Coordinator responsible for coordinating the development and implementation of federal continuity policies. · The increasing awareness of the negative mission impact of natural disasters such as hurricanes, floods and tornados increases receptivity of current and prospective clients to Mission Assurance offerings. 4 Table of Contents PRODUCT & SERVICE OFFERINGS We are an information technology and business solutions provider focused on supporting the operational efficiency and security of government enterprises. As a federal government contracting partner, we help our clients plan, perform and assure (i.e. secure and protect) their essential mission functions, especially those involving IT systems. With a proven track record of program management, contract transitions support, and project implementations, we have consistently delivered quality services and solutions as specified by our clients, within budget, and on time. Our practice areas include Cybersecurity, Enterprise IT Solutions, and Mission Critical Infrastructure Support. · CYBERSECURITY—This practice area involves providing services that help to secure, protect and sustain the various missions of our federal clients. The Company’s technical staff have cyber-security expertise covering a variety of cybersecurity skills, including: computer and network forensics; malware analysis and reverse engineering; sensor engineering, configuration, and tuning; cyber-incident response, management, and remediation; and cyber-threat intelligence, analysis, and policy development. We believe that we are prepared to assist our federal partners with any phase of their information security, critical infrastructure protection or continuity programs, including: policy creation, business impact analysis, risk analysis, strategy selection, plan creation, test, training, exercise, plan maintenance, lab and systems operations, and supporting services. In addition to service-focused expertise, we are the primary reseller in the federal market for a licensed proprietary software tool, OpsPlanner ™ through our reseller agreement with PSI. OpsPlanner is one of the first tool sets to integrate continuity planning, emergency management, and automated notification in one easy-to-use platform. Although the intellectual property rights of this offering transferred with the sale of the commercial business on February 28, 2007, we plan to continue to utilize OpsPlanner as part of our business continuity consulting practice in the federal government market. · ENTERPRISE IT SOLUTIONS—This practice area involves the development and deployment of mission-critical, often enterprise-wide, solutions that are central to the organization and management of information. The practice area involves the full life cycle of IT support and encompasses: · Systems Engineering · Software & Database Engineering · Desktop Engineering · Enterprise Deployment & Distribution · Network and Infrastructure Operations · Data Center & Facilities Management Enterprise Solutions are a critical element of our offerings because the practice area: a) involves enterprise-wide involvement with a client’s network, which can in itself yield additional areas of opportunity, b) allows for relatively long-term and full-time equivalent (“FTE”) intensive contracts, and c) enables us to connect with the operational infrastructure of commercial and federal organizations while building an “entrenched” role and position for our Company. · MISSION CRITICAL INFRASTRUCTURE — Paradigm has significant expertise in designing, developing, deploying, and maintaining large-scale, mission critical enterprise IT systems and infrastructures that typically must comply with stringent government-mandated security requirements. Within this practice area, Paradigm’s engineers have significant niche expertise in supporting the lifecycle requirements of Federal government data center infrastructure assets, ranging from requirements analysis to turn-key system design to installation, integration, commissioning, and facility upgrade, to ongoing operation and maintenance services. Paradigm’s engineers support these capabilities for the following equipment and infrastructure needs of Federal data centers: · Uninterruptible Power Supplies · Engine Generators · Cabling and Distribution (including Fiber Optics) · Lightning Suppression · Heating, Ventilation and Air Conditioning ·Full Electrical Design and Installation Services 5 Table of Contents EXISTING CUSTOMER SERVICE EXAMPLES COMPUTER NETWORK DEFENSE AND DIGITAL FORENSICS Challenge:Develop and implement a comprehensive cybersecurity support capability. Results:Our personnel are involved in supporting the full life cycle of cybersecurity efforts for U.S. government agencies.From network monitoring in 24x7x365 security operation centers where analysts monitor possible network intrusions to analysis of malware attacks and exploits by sophisticated cyber adversaries, our cybersecurity professionals are involved in many aspects of cyber incident response and management.We also support policy initiatives to help our customers understand how to address cybersecurity challenges via policy and regulatory changes. Our technical staff generally holds technical certifications such as Certified Information System Security Professional (CISSP) and have experience in utilizing a broad range of cybersecurity toolsets related to intrusion detection sensors (IDS), forensic analysis, and incident response and management. Challenge:Support for full-service law enforcement-oriented digital forensics laboratory. Results: Our forensics experts provide ongoing support for many aspects of federal U.S. government law enforcement digital forensic laboratories. From evidence collection and handling (including imaging of hard drives and mobile device) in accordance with legal chain of custody requirements to comprehensive analysis and preparation of large volumes of digital evidence in support of ongoing criminal cases, our forensic technical staff are a part of our customers’ mission execution. We work side-by-side with law enforcement staff throughout the lifecycle of investigations and cases. Most of our forensic technicians are certified evidence handlers and familiar with specialized tools that enable them to review data stored on a wide range of digital devices from servers to mobile phones to video game boxes. ENTERPRISE DATA MANAGEMENT Challenge: Providing continuity of services for deployed applications, business systems, and tools. Results: Our team provides centralized information systems development, operations and maintenance, and technical infrastructure engineering and operations in support of our client missions. Our team provides full lifecycle support to include adaptive, corrective, and perfective maintenance as well as technology refresh. These services create data content and enable our customers to track maintenance and enhancement expenditures. ENTERPRISE OPERATIONS & MAINTENANCE Challenge: Providing nationwide continuity of services for high speed print systems and peripherals. Results: We provide the tools, materials, personnel, and expertise in support of maintaining mission critical high speed print system and peripheral operations. Our team provides 24x7 preventive and remedial maintenance support, and responds to service requests anywhere in the continental United States. These services increase system availability, accelerate problem resolution, and minimize operational disruption. DISASTER RECOVERY & BUSINESS CONTINUITY SUPPORT Challenge: Developing, testing, and implementing recovery objectives for the enterprise. Results: Our team assists customers in continuity of operations, emergency/incident management and disaster recovery planning, testing, and program management. Our services include analysis of our customer’s mission/business operations to determine the potential business impacts of disasters and the appropriate order of recovery following an incident. Further, we identify recovery requirements for supporting infrastructure and capabilities, including personnel, facilities, technological and communication assets. Our team also provides consulting expertise for pandemic influenza, training related to emergency management, and services related to continuity exercise development and evaluation. MISSION CRITCAL INFRASTRUCTURE ENGINEERING, INSTALATION AND SUSTAINMENT Challenge: Completing design, installation and sustainment services for over 25 separate sites around the world while supporting our customer’s missions and associated regulations. 6 Table of Contents Results: Mission Critical Infrastructure support to the federal government for the total data center environment, including buildings, equipment, and occupants. These solutions include facility infrastructure survey and analysis, turn-key system design, integration, program management, circuit tracing, and installation and maintenance services for the following: uninterruptable power supplies (UPS), engine generators (EG) and transfer switches, cabling and distribution including fiber optics, lightning suppression, heating, ventilation and air conditioning (HVAC), clean agent fire suppression, and maintenance and warranty. EXISTING CONTRACT PROFILES As of December 31, 2010, we had a portfolio of 36 active contracts with the federal government. Contract mix for the year ended December 31, 2010 was 50% fixed price contracts and 50% time and materials contracts. Under a fixed price contract, the contractor agrees to perform the specified work for a firm fixed price. To the extent that actual costs vary from the price negotiated we may generate more or less than the targeted amount of profit or even incur a loss. We generally do not pursue fixed price software development work that we believe may create material financial risk. We do, however, execute some fixed price labor hour and fixed price level of effort contracts which represent similar levels of risk as time and materials contracts in that these fixed price contracts involve a defined number of hours for defined categories of personnel. We refer to such contracts as “level of effort” contracts. Under a time and materials contract, the contractor is paid a fixed hourly rate for each direct labor hour expended and is reimbursed for direct costs. To the extent that actual labor hour costs vary significantly from the negotiated rates under a time and materials contract, we may generate more or less than the targeted amount of profit. Cost-plus contracts provide for reimbursement of allowable costs and the payment of a fee which is the contractor’s profit. Cost-plus fixed fee contracts specify the contract fee in dollars or as a percentage of allowable costs. Cost-plus incentive fee and cost-plus award fee contracts provide for increases or decreases in the contract fee, within specified limits, based upon actual results as compared to contractual targets for factors such as cost, quality, schedule and performance. Our contract mix for the fiscal years ended 2010 and 2009 is summarized in the table below. Contract Type Fixed Price (FP) 50
